Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objection
Claim 1, line 5, “the two” lacks antecedent basis. 
Claim 1, line 9, “circuitry” should be changed to-a circuitry”.
Claim 1, line 10, “circuitry” should be changed to-a circuitry”.
Claim 14, line 2, “circuitry located within the rotative part and circuitry located” should be changed to- the circuitry located within the rotative part and the circuitry located-.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenkewitz, et al. (US20150241195).
Regarding claim 1, Schenkewitz teaches a control device which allows an operator/user to follow the user's anatomical movement by following natural hand rotation, and includes two independent detection sensors or sensor portions (13, 41-43) embedded in two different parts of the device, one in a fixed part 21 and one in a mobile or rotative part 14, with resistance to mutual disturbance between the two, the device comprising: a knob portion 20  rotatable about a first axis of rotation; at least one sensor 13 configured to sense a rotational position of the knob in relation to the first axis of rotation (paragraphs 54-55); circuitry (12, 18, 19) adapted to at least provide electrical power to the rotative knob portion; circuitry (12, 18, 19) adapted to transmit the sensed rotational position of the knob (paragraph 54); and a base portion 14 rotatably coupled to the knob portion, the base portion having a fixed position in relation to the first axis of rotation; a cam portion 14 and follower portions (18, 19), whereby each follower portion engages with the cam portion as the knob is rotated about the first axis (the gear 18 and the encoder 19 are directly or indirectly engage with the cam by following the rotation of the cam 14 or 17, see Figs. 1-3 and paragraphs 53-55).  
Allowable Subject Matter
Claims 14, 21-27 are allowed. 
Claim 7-13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art fails to teach or show, alone or in combination, the claimed control device wherein the cam portion and follower portions have between them a position of maximum potential energy and a position of equilibrium, whereby each follower portion engages with the cam portion as the knob is rotated about the first axis to move between the maximum potential and equilibrium positions.  
Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.
Applicant argues that “applicant respectfully asserts that neither the rotary knob guide 14 nor the tooth gear 17 may be characterized or interpreted as any sort of cam or cam-like structure or arrangement. Applicant submits that one skilled in the art would not confuse or equate such an arrangement of gears with a cam and followers”. However, the examiner cannot concur. 
The term cam is a broad term that is often used to describe an element that transfers a rotary movement of one component to another component. Cams can have  different shapes or sizes such as (element 202 of Yorio, US6307304) or (gear 2 of Oka US4652947). Schenkewitz’s element 14 meets the function of the claimed cam. 
Note: Yorio and Oka are cited for supporting purpose and not part of the rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/               Primary Examiner, Art Unit 2833